DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 05/10/2022.
 
	Claims 25, 27, 29-33, and 35-43 are amended; and claims 26, 28, and 34 are cancelled; therefore, claims 25, 27, 29-33, and 35-43 are pending in the application, of which, claims 25, 33, and 40 are presented in independent form.
 
In light of Applicant’s amendments, the objections to the specification are withdrawn.
	 
In light of Applicant’s amendments, the nonstatutory double patenting rejections are withdrawn.

In light of Applicant’s amendments, the rejections under 35 U.S.C. 102(a)(2) are withdrawn.

Priority
	This application is a continuation that claims the benefit of U.S. Patent Application No. 15/344,342 filed on 11/04/2016, which has since been issued as U.S. Patent No. 10,740,387, which claims the benefit of U.S. Patent Application No. 15/211,321 filed on 07/15/2016, which has since been issued as U.S. Patent No. 10,423,657, which claims the benefit of U.S. Provisional Patent Application No. 62/192,873 filed on 07/15/2015.

Specification
The amended abstract and specification submitted on 05/10/2022 are accepted.

Allowance
Claims 25, 27, 29-33, and 35-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “receiving, by a processor, a first set of image data generated from a screenshot of a display device; processing, by the processor, the first set of image data in response to instructions fetched from a memory device to identify a predetermined marker, a plurality of visual elements in the first set of image data that have a pre-existing association with an application software program, and metadata uniquely identifying the first set of image data; identifying, by the processor and based at least on the predetermined marker, the plurality of visual elements, and the metadata, a link to a social media post viewable at the application software program, the social media post including a second set of image data matching the first set of image data; and causing, by the processor, the link to be displayed on a client device.” (in combination with the other limitations of the independent claims). 
The prior arts (particularly Cheung, Knudson, and Drooker references) disclose identifying visual elements in a screenshot to identify product categories, use of predetermined markers, and social media but do not specifically disclose identifying a link to a social media post based at least on the predetermined marker, the plurality of visual elements, and the metadata that was identified from a set of image data, as being claimed and argued by the applicant.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165